


110 HRES 259 EH: Honoring and recognizing the work of the

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 259
		In the House of Representatives, U.
		  S.,
		
			April 14, 2008
		
		RESOLUTION
		Honoring and recognizing the work of the
		  Meals On Wheels Association of America, its member senior nutrition programs
		  throughout the country, and their annual March For Meals
		  campaigns.
	
	
		Whereas the Meals On Wheels Association of America is the
			 oldest and largest organization in the United States representing those who
			 provide meal services to people in need;
		Whereas the Meals On Wheels member local senior nutrition
			 programs help those men and women in cities, suburban areas, and rural
			 communities across America who are elderly, homebound, disabled, frail, or at
			 risk;
		Whereas the Meals On Wheels member programs provide
			 nutritious meals to individuals who suffer from long-term chronic conditions as
			 well as those who may just need short-term assistance;
		Whereas good nutrition is essential to good health and the
			 meals provided by senior nutrition programs contribute to the overall
			 well-being of America’s seniors;
		Whereas the Meals On Wheels member programs serve this
			 country’s over 60 population, which is rapidly growing and projected to
			 increase dramatically;
		Whereas the demand for the services Meals On Wheels member
			 programs will continue to increase at an astounding pace;
		Whereas in the words of the Meals On Wheels Association of
			 America, these programs are needed so no senior goes hungry;
			 and
		Whereas each March, chosen because it was during this
			 month that the law was enacted that included senior meal programs in the Older
			 Americans Act of 1965, Meals On Wheels member programs across the country
			 conduct local, community-based March For Meals fundraising and
			 awareness campaigns: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 important work the Meals On Wheels Association of America and its member senior
			 nutrition programs throughout the country do in preventing senior hunger and
			 improving the quality of life for hundreds of thousands of our nation’s seniors
			 each year,
			(2)recognizes the
			 important role the Meals On Wheels Association of America and its member
			 programs throughout the country’s March For Meals campaigns play in increasing
			 awareness of the need for senior nutrition programs and in raising non-Federal
			 funds and soliciting volunteers to support and assist these programs in
			 accomplishing their important mission,
			(3)honors the Meals
			 On Wheels Association of America and its member programs for their continuing
			 hard work and dedication on behalf of our nation’s seniors, and
			(4)encourages Members
			 of Congress to support their local senior nutrition programs by participating
			 in their annual March For Meals events and delivering meals to homebound
			 seniors in a community within their district or State.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
